11-912-ag
    Lin v. Holder
                                                                                  BIA
                                                                          A077 553 708
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 24th day of January, two thousand twelve.

    PRESENT:
             JOSÉ A. CABRANES,
             PETER W. HALL,
             GERARD E. LYNCH,
                 Circuit Judges.
    _______________________________________

    Chao Liang Lin,
             Petitioner,

                    v.                                     11-912-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Yee Ling Poon (Robert Duk-Hwan Kim,
                                  on the brief), Law Office of Yee
                                  Ling Poon, LLC, New York, NY.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Douglas E. Ginsburg,
                                  Assistant Director; Paul Fiorino,
                                  Senior Litigation Counsel, Office of
                                  Immigration Litigation, Civil
                                  Division, United States Department
                                  of Justice, Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review
is DENIED.

     Chao Liang Lin, a native and citizen of the People’s
Republic of China, seeks review of a February 11, 2011,
decision of the BIA denying his motion to reopen his removal
proceedings. In re Chao Liang Lin, No. A077 553 708 (B.I.A.
Feb. 11, 2011). We assume the parties’ familiarity with the
underlying facts and procedural history in this case.

     We review the BIA’s denial of a motion to reopen for
abuse of discretion. See Ali v. Gonzales, 448 F.3d 515, 517
(2d Cir. 2006). When the BIA considers relevant evidence of
country conditions in evaluating a motion to reopen, we
review the BIA’s factual findings under the substantial
evidence standard. See Jian Hui Shao v. Mukasey, 546 F.3d
138, 169 (2d Cir. 2008). Generally, a motion to reopen must
be filed within 90 days after the date of entry of a final
order of removal. 8 U.S.C. § 1229a(c)(7)(C). However, this
time limit does not apply if the motion is “based on changed
country conditions arising in the country of nationality or
the country to which removal has been ordered,” and if “such
evidence is material and was not available and would not
have been discovered or presented at the previous
proceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii). The alien
bears the burden of proving that country conditions have
changed. See 8 C.F.R. § 1003.2(c)(1).

     Here, Lin’s May 2010 motion to reopen was untimely in
relation to his September 2002 final order of removal, and
the BIA did not abuse its discretion in finding that Lin had
failed to establish changed country conditions. Contrary to
the argument in Lin’s brief, the BIA did, in fact, consider
the letters from a friend and relative that he had
submitted, reasonably finding that these letters were not
sufficiently probative of changed country conditions. In
making this finding, the BIA noted that, according to a 1998
State Department Country Profile that Lin had submitted in
support of his underlying asylum application, unauthorized
Christian groups in China have been subject to persecution
since at least 1996.



                             2
     Additionally, the BIA did not abuse its discretion in
making similar findings with respect to Lin’s reliance on a
2009 State Department Report and religious regulations
issued by the Chinese government in 1994 and 2005. The two
State Department submissions at issue—the 1998 Country
Profile and the 2009 Report—do not provide a clear basis for
comparing the frequency, extent, or nature of the religious
persecution that existed in the two periods. With respect
to the two sets of regulations at issue a comparison
reveals, at most, that religion in China in 2005 was more
comprehensively regulated than it was in 1994, but that
comparison has no direct bearing on the underlying issue of
religious persecution. Accordingly, substantial evidence
supports the BIA’s conclusion that Lin failed to establish
changed country conditions.

     For the foregoing reasons, the petition for review is
DENIED.


                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3